Pannell, Judge.
Appellee, Morse Electro Products Corporation, brought an action against Continental Carriers, Inc., appellant, operator of a warehouse, seeking recovery for fifty stereo component systems allegedly placed in bailment with the defendant and which defendant has failed to turn over to plaintiff or pay therefor on demand. The jury found in favor of the plaintiff for a stated sum and the defendant appeals to this court from the overruling of its motion for new trial. Held:
1. The evidence was sufficient to authorize a finding that the defendant received the fifty stereo component systems shipped by the plaintiff as consignor to plaintiff as consignee in care of defendant and that defendant received the shipment and disposed of them without authority from plaintiff. Whether the defendant did or did not receive a letter instructing the defendant to release the stereo component systems to a third party *282only upon receiving cash payment therefor is immaterial on the question of liability, as in either event the stereos were disposed of without authority as they were released to the third party without payment and without other authority from the plaintiff.
Argued May 4, 1971
Decided July 16, 1971.
Burger, Beasley, Baird, Flemister & Slotin, James L. Flemister, for appellant.
Fred B. Sheats, Jr., Clyde W. Carver, for appellee.
2. Enumerations of error on the failure of the court to charge on the measure of damages will not be considered, as no exceptions were made to the failure to so charge when opportunity was given before the jury retired to consider its verdict, appellant’s only exception at that time being to a charge on which no complaint is made on this appeal. Berger v. Plantation Pipeline Co., 121 Ga. App. 362 (5) (173 SE2d 741). Nor do we think the appellant was harmed thereby as the jury’s finding was considerably less than that authorized by the evidence.
3. There was no error in overruling the appellant’s motion for new trial.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.